 


114 HR 1223 IH: To amend the Internal Revenue Code of 1986 to prevent the retroactive claim of the earned income tax credit after issuance of a social security number.
U.S. House of Representatives
2015-03-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 1223 
IN THE HOUSE OF REPRESENTATIVES 
 
March 3, 2015 
Mr. Fortenberry introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to prevent the retroactive claim of the earned income tax credit after issuance of a social security number. 
 
 
1.Prevention of retroactive claims of earned income credit after issuance of social security number 
(a)In generalSection 32(m) of the Internal Revenue Code of 1986 is amended— (1)by inserting before the close of the taxable year to which the return relates before the period at the end, and 
(2)by adding at the end the following: For purposes of the preceding sentence, a social security number issued after the close of any taxable year shall be treated as issued before the close of such taxable year if the taxpayer demonstrates to the satisfaction of the Secretary that the individual with respect to whom such social security number was issued was eligible for the issuance of such social security number before the close of such taxable year.. (b)Effective dateThe amendment made by this section shall apply to any return of tax, and any amendment or supplement to any return of tax, which is filed after the date of the enactment of this Act. 
 
